Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application under prosecution and have been examined. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by William M. Mellette et al, “Expanding across time to deliver bandwidth efficiency and low latency”.

With respect to claim 1, Mellette teaches the invention as claimed, an apparatus comprising: a controller to generate a mode signal, wherein the mode signal indicates a mode of operation for first and second of two or more interconnects, wherein the mode of operation includes one of: a first mode, a second mode, or a third mode (reconfigurable network implementing bandwidth and latency performance topologies allowing direct one-hop paths between every rack pair using a relatively small number of links and allowing dynamic circuit-switching) (See Reconfigurability to avoid the bandwidth  tax, Section 3.1); a first arbiter communicatively coupled to the controller, wherein the first arbiter is to configure the first of two or more interconnects to be in one of the first, second or third modes (internal dynamic circuit-switching topology of the network supporting host link speed through disparate link allowing flow scheduling techniques that assign traffic to well-chosen paths to maximize throughput while minimizing in-network queuing when servicing a mixture of bulk and low-latency traffic) (See The ‘big switch” abstraction, Section 2.2); and a second arbiter communicatively coupled to the controller, wherein the second arbiter is to configure the second of two or more interconnects to be in a same mode as the first of two or more interconnects (dynamic circuit-switching topology allowing reconfiguration of the network supporting priority queuing to ensure short flows receive unimpeded service while allowing bulk traffic to consume any remaining capacity, i.e., the system to deploy services, schedule jobs, and disaggregate storage and compute, wherein, servers in a cluster or datacenter are organized into racks, each with a k-radix ToR packet switch that connects it to the remainder of the network) (See Reduced capacity 2.3, Workload properties, Section 2.1).

With respect to claim 3, Mellette teaches the apparatus wherein at least one of the first of two or more interconnects and at least one of the second of two or more interconnects is shielded by a power supply line or a ground line (See Routing state scalability Section 6.2,  Workload properties Section 2.1, The ‘big switch” abstraction Section 2.2).
With respect to claim 4, Mellette teaches the apparatus, wherein the first mode is a bandwidth mode, wherein the first and second arbiters are to cause propagation of separate signals on the first and second of the two or more interconnects (See Routing state scalability Section 6.2,  Workload properties Section 2.1, The ‘big switch” abstraction Section 2.2).

With respect to claim 5, Mellette teaches the apparatus, wherein the second mode is a latency mode, wherein the first and second arbiters are to cause propagation of first same signals on the first of two or more interconnects, and second same signals on the second of two or more interconnects (See Routing state scalability Section 6.2,  Workload properties Section 2.1, The ‘big switch” abstraction Section 2.2).

With respect to claim 6, Mellette teaches the apparatus, wherein the third mode is an energy mode, wherein the first and second arbiters are to cause propagation of signals on alternate first of two or more interconnects and alternate of second of two or more interconnects (See Routing state scalability Section 6.2,  Workload properties Section 2.1, The ‘big switch” abstraction Section 2.2).

With respect to claim 7, Mellette teaches the apparatus, wherein the controller is a power management unit, which also is operable to perform dynamic voltage and frequency scaling (See Routing state scalability Section 6.2,  Workload properties Section 2.1, The ‘big switch” abstraction Section 2.2).

Allowable Subject Matter
Claims 8-20 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,113,223 teaching dual mode interconnect  techniques for communicating between data processing engines in an array of data processing engines, the data processing engines including streaming interconnects which transmit streaming data using two different modes: circuit switching and packet switching establishing reserved point-to-point communication paths between endpoints in the interconnect which routes data in a deterministic manner, and packet switching streaming data within the interconnect in a non-deterministic manner.

US 8,601,297 teaching Systems and methods for energy proportional multiprocessor networks providing energy proportional solutions for computer networks wherein: congestion sensing heuristics are used to adaptively route traffic across links; and traffic intensity is sensed and links are dynamically activated as they are needed.

WO 2008054696 A1 (TALBOT) teaching input/output circuit providing a parallel interconnect for connection to one or more memory modules during operation in first mode, the input/output circuit providing a respective serial interconnect for connection to each buffer unit configured to buffer memory data that is being read from or written to the one or more memory modules during operation in second mode.

Jih-Sheng Shen, Kuei-Chung Chang and Tien-Fu Chen, "On a design of crossroad switches for low-power on-chip communication architectures," 2006 IEEE International Symposium on Circuits and Systems (ISCAS), 2006, pp. 4 pp.-480.

20080147897 (TALBOT) teaching memory controller including a dual-mode memory interconnect includes an input/output (I/O) circuit configured to operate in one of a first mode and a second mode dependent upon a state of a mode selection signal, wherein: during operation in the first mode, the I/O circuit may be configured to provide a parallel interconnect for connection to one or more memory modules; during operation in the second mode, the I/O circuit may be configured to provide a respective serial interconnect for connection to each of one or more buffer units, each configured to buffer memory data that is being read from or written to the one or more memory modules.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136